UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 130, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-19960 DATAWATCH CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 02-0405716 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) QUORUM OFFICE PARK CHELMSFORD, MASSACHUSETTS 01824 (978) 441-2200 (Address and telephone number of principal executive office) SECURITIES REGISTERED PURSUANT TO SECTION12(b)OF THE ACT: Common Stock $0.01 PAR VALUE NASDAQ (Title of Class) (Name of Exchange on which Registered) SECURITIES REGISTERED PURSUANT TO SECTION 12(g)OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNoý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes oNoý The aggregate market value of voting stock held by non-affiliates of the registrant, based on the closing price of the registrant’s common stock on March 31, 2012, the last business day of the Company’s most recently completed second fiscal quarter, as reported by the NASDAQ Capital Market was $58,723,579. The number of shares of the registrant’s common stock, $.01 par value, outstanding as of December 10, 2012 was 6,396,386. Documents Incorporated By Reference Registrant intends to file a definitive Proxy Statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended September30, 2012.Portions of such Proxy Statement are incorporated by reference in PartIII of this report. DATAWATCH CORPORATION ANNUAL REPORT ON FORM10-K TABLE OF CONTENTS Page PartI Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 18 Item 4. Mine Safety Disclosures 18 PartII Item 5. Market for Registrant’s Common Equity and Related Shareholder Matters 19 Item 6. Selected Consolidated Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A. Controls and Procedures 59 Item 9B. Other Information 60 PartIII Item 10. Directors and Executive Officers of the Registrant 61 Item 11. Executive Compensation 62 Item 12. Security Ownership of Certain Beneficial Owners and Management 62 Item 13. Certain Relationships and Related Transactions 62 Item 14. Principal Accountant Fees and Services 62 PartIV Item 15. Exhibits and Financial Statement Schedules 63 - 2 - PARTI Item 1.BUSINESS GENERAL Datawatch Corporation (the “Company” or “Datawatch”) (NASDAQ-CM: DWCH) is a leader in providing information optimization products and software solutions that allow organizations to deliver an extensive variety of data into their Big Data and analytic applications. Datawatch provides organizations the ability to integrate structured, unstructured and semi-structured sources such as reports, machine data, PDF files, HTML and EDI streams into these applications to provide a 360 degree perspective of the issues and opportunities that exist in their businesses. More than 40,000 organizations worldwide use Datawatch products and services, including 99 of the Fortune 100. Founded in 1985, Datawatch is headquartered in Chelmsford, Massachusetts with offices in London, Munich, Singapore, Sydney and Manila, and with partners and customers in more than 100 countries worldwide. Datawatch is a Delaware corporation with executive offices located at 271 Mill Road, Quorum Office Park, Chelmsford, MA 01824 and our telephone number is (978)441-2200. Periodic reports, proxy statements and other information are available to the public, free of charge, on our website, www.datawatch.com, as soon as reasonably practicable after they have been filed with the SEC and through the SEC’s website, www.sec.gov. Such reports, proxy statements and other information may be obtained by visiting the Public Reference Room of the SEC at treet, N.E., Washington, DC 20549 or by calling the SEC at 1-800-SEC-0330. OUR INDUSTRY We believe that the information analytics industry is on the verge of a major change that is being driven by the convergence of several major trends from existing and emerging market segments. This change is being driven from the desire organizations have to better understand their businesses by making use of all of the data sources they have available to them, regardless of their format or point of origin. This means using data that is not in traditional sources such as relational databases and data warehousing solutions but resides in sources that are less structured, harder to access, and often times outside the direct control of the receiving organization. The ability to collect and analyze data from these semi-structured and unstructured sources, which include machine data, log files, EDI streams, PDF files, report spools, XBRL, and other sources and formats, offer organizations a better perspective on their businesses and often lead to improvements in the actual business processes that drive organizations. As companies look to fulfill this need, they are trying to solve the problems of how to store this information, how to harvest the value that is held within these sources, and finally how to effectively deliver this information to the business users in a flexible manner. We believe that the market dynamics that are shaping this industry revolve around delivering greater data variety through Big Data and Business Intelligence solutions and moving beyond simple search within content management systems. The Big Data Dynamic To deliver a better perspective on their businesses, organizations are starting to deploy what this industry is calling Big Data solutions. The Big Data market has focused its attention on trying to solve the problems that are inherent to offering all sources of data to organizations. These problems are typically categorized into dealing with the data volume, velocity and variety associated with these types of applications. While the first two issues are important to deploying Big Data solutions, we believe that delivering a greater variety of information is the key to providing the improved insights and operations that is the promise of Big Data to the market. Datawatch, with our ability to access and harvest information from structured, semi-structured and unstructured sources, plays an important role in delivering variety to Big Data applications. We believe that our position in this dynamic market segment provides us substantial partnering opportunities. With over twenty years of experience in deriving valuable information assets from semi-structured and unstructured sources, Datawatch can enhance the loading of Big Data stores as well as offer users of this information the ability to decompose and restructure data accessed in the creation of analytical applications. - 3 - The Business Intelligence Dynamic Business intelligence (“BI”) solutions have been the delivery mechanism for analytics over the past fifteen years, but as organizations look to extend their perspective to include information that exists beyond traditional databases and allow users to personalize their data discovery applications, these BI solutions are undergoing a change. As BI vendors retool to provide Big Data solutions and deliver a greater variety of information to their users’ technologies, organizations like Datawatch are becoming increasingly important. By deploying Datawatch alongside every BI seat in an organization, customers can empower users to deliver a self-service capability against unstructured and semi-structured information sources to conduct personal data discovery tasks. By deploying Datawatch’s complete Information Optimization platform, organizations can integrate traditional BI with Big Data variety to deliver all types of data to their users. The Content Management Dynamic For years organizations have stored vast amounts of content in a variety of unstructured and semi-structured sources in enterprise content management (“ECM”) systems. While some of this data was stored originally out of compliance requirements, many organizations are now looking to do more with that information to better understand their businesses or to provide Big Data sources to drive decisions within their businesses. Traditional enterprise content management systems are ill equipped to do much more than search and retrieve documents.Their inability to take any action against the returned information is a significant limitation. By including Datawatch as part of their solution, ECM systems can be transformed from simple search technologies into “search-to-action” Information Optimization solutions providing better information to users. The desire for organizations to leverage every source of information that exists in their organizations has given rise to a new market – the Information Optimization market. With major initiatives such as Big Data acting as a catalyst, companies of every size are reevaluating their approach to analyzing business issues and revamping business processes through the inclusion of all data regardless of type. We believe that Datawatch is uniquely positioned to allow these companies to deliver greater data variety to the key applications that are at the forefront of this change such as BI, ECM and Big Data, ensuring that these organizations get a complete picture of what drives their businesses. OUR PRODUCTS Datawatch is a leading provider of products that allow organizations to optimize the use of information inside and outside the walls of their organization to improve business processes and increase the visibility into a greater variety of information for analytical purposes. To deliver this functionality, we offer a complete product portfolio to allow companies to model, ingest, store, distribute, and analyze structured, semi-structured, and unstructured information. This portfolio is comprised of two primary product groupings: our Information Optimization products and our Unified Information Management products. With these products, Datawatch can deliver information optimization capabilities to individual desktops inside the organization throughout the entire enterprise, and with our newly released cloud offering, we can deliver these capabilities without the typical barriers of entry associated with on-premise solutions. - 4 - Datawatch Information Optimization Products Datawatch is a leader in providing information optimization products that allow organizations to get the whole story about their businesses by leveraging structured, unstructured, and semi-structured content such as reports, machine data, PDF files, HTML and EDI streams. Our Information Optimization suite of products allows companies to utilize data from a wide variety of sources to deliver a complete model of their business and then manage, secure, and deliver that information to transform business processes and increase visibility to critical business intelligence and Big Data sources to improve business processes and offer broader analytical capabilities. The Datawatch Information Optimization Suite, which represented approximately 95% of total revenues for fiscal year 2012, includes: Modeling Information – Monarch Professional™ The ability to leverage all the information that a customer needs to understand its business is the key to remaining competitive in a world where data comes from a wide variety of sources in a wide variety of formats. With Monarch Professional, a customer can bring all the data that it needs to manage its business to life, whether that information is stored in structured sources like databases, or in less conventional places like unstructured or semi-structured EDI streams, machine data, PDF files, reports, or text files. With Monarch Professional's mapping engine, information can be evaluated, organized, and integrated to provide users with a 360 degree view of business issues and opportunities. Additionally,
